DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 10/10/22 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21, 26, and 27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Antony et al., US Patent Application Publication Number 2021/0289319 (hereinafter Antony).
Regarding claim 21, Antony discloses a personal safety system comprising: a tracking platform, said tracking platform comprising at least one server, a server communication interface, a processor, a memory and machine readable code stored in said memory and executable by said processor to cause said server to [paragraph 0090 (tracking application)]: receive location information regarding a plurality of users at a plurality of times [paragraph 0062]; store said location information in said memory [paragraphs 0066-0067]; analyze said stored location information of a user against stored location information of other users to determine a distance between said user and said other users [paragraph 0062-0063]; and generate at least one alert based upon a proximity of at least one user to one or more other users [paragraph 0090].
Regarding claim 26, Antony discloses transmitting information to said user regarding interaction between said user and one or more of said other users [paragraph 0075].
Regarding claims 27, Antony discloses , wherein said information is transmitted to a device of said user and causes said device to display map information showing one or more interactions between said user and said one or more other users [paragraph 0091].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-15 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antony in view of Allen et al., US Patent Application Publication Number 2019/0237083 (hereinafter Allen).
Regarding claim 9, Antony discloses a personal safety system comprising: a tracking platform, said tracking platform comprising at least one server, a server communication interface, a processor, a memory and machine readable code stored in said memory and executable by said processor to cause said server to [paragraph 0090 (tracking application)]: receive location information regarding a plurality of users at a plurality of times [paragraph 0062]; store said location information in said memory [paragraphs 0066-0067]; analyze said stored location information of a user against stored location information of other users to determine a distance between said user and said other users [paragraph 0062-0063]; determine if said distance is greater or less than a social distance guideline [paragraph 0085]; generate a score [RSSI value] based at least upon said user’s compliance with said social distance guideline [paragraph 0085-0056] ; and notify the user of their compliance [paragraph 0090].
Allen teaches using an RSSI value to determine the user’s compliance.  Though this RSSI value equates to the user’s compliance with the social distance guideline, the reference does not specifically teach generating a score and transmitting said score to the user.  However, Allen teaches this concept of generating a score based on a user’s compliance to guidelines and transmitting the score to the user [paragraphs 0104, 0108].  Before the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to modify Antony to include the teaching of Allen.  The motivation for this modification would have been to further quantify the user’s compliance.
Regarding claim 22, Antony discloses determining if said distance is greater or less than a social distance guideline [paragraph 0085] and generating an alert [paragraph 0090].  Further regarding claim 22, the combination of Antony and Allen teaches generating a score based at least upon said user’s compliance with said social distance guideline as discussed above in the rejection of claim 9.
Regarding claim 10, the combination of Antony and Allen discloses wherein said score comprises a social distance score [Antony: paragraph 0091; Allen: paragraphs 0108].
Regarding claims 11 and 23, Antony discloses wherein said score is further based upon a duration of interaction between said user and said other users [paragraphs 0091-0092].
Regarding claims 12 and 24, Antony discloses transmitting said score to a third party [paragraph 0073].
Regarding claims 13 and 25, Antony discloses wherein said third party comprises at least one of an insurance company, a governmental agency, and a credit reporting entity [paragraph 0073].
Regarding claim 14, Antony discloses transmitting information to said user regarding interaction between said user and one or more of said other users [paragraphs 0075, 0091].
Regarding claim 15, Antony discloses wherein said information is transmitted to a device of said user and causes said device to display map information showing one or more interactions between said user and said one or more other users [paragraph 0091].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Panneer Selvam et al., US Patent Application Publication Number 2021/0052221, disclose a system, method , and smartwatch for protecting a user.
Sullivan et al, US Patent Application Publication Number 2021/0150652, disclose automated event space management with conflict prevention.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIKA WASHINGTON whose telephone number is (571)272-7841. The examiner can normally be reached Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EAW/
October 18, 2022

/ERIKA A WASHINGTON/Primary Examiner, Art Unit 2644